DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 10 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Nakadai et al. (U.S. Patent Publication 2016/0372129).
Concerning independent claims 1 and 11 to 12, Nakadai et al. (‘869) discloses a speech recognition apparatus and method, comprising:
“a voice acquisition section configured to acquire an ambient voice, the voice acquisition section including a plurality of microphones” – a voice recognition system comprises at least two sound detection means 16a, 16b for detecting a sound signal (Abstract); microphones 16a, 16b (“a plurality of microphones”) are disposed to collecting speech from a sound source; speech from sound source 14 is collected by microphones 16; a plurality of microphones 16a, 16b collect speech coming from a single or multiple sound sources 14, and deliver the speech containing the sound signals to speech recognition apparatus 10 (¶[0033] - ¶[0036]: Figures 1 to 2); a, 16b are “a voice acquisition section configured to acquire an ambient voice”; here “ambient” can refer to any voice in an environment of sound sources 14;
“processing circuitry configured to: generate reliability indicating a degree in which the acquired voice is uttered from a particular position on a basis of a predetermined transfer characteristic” – a sound source localizing unit 21 determines a direction of a sound source based on the sound signal; a mask producing unit 25 produces a reliability of the separation results (Abstract); localization of a sound source is performed using a method that includes a transfer function (“on the basis of a predetermined transfer characteristic”) (¶[0037]: Figure 2); a mask generation unit 25 generates a value of a mask depending on whether the result of the separation by the sound source separation unit 23 is reliable or not; a spectrum of the input signal and/or the result of the sound source separation is used for evaluating the reliability of the separation result; the mask takes a value of 0 to 1; when the value is closer to 1, the reliability is higher (“generate reliability indicating a degree in which the acquired voice is uttered from a particular position”) (¶[0038]: Figure 2); localization of a sound source is performed by using a method that includes a transfer function (¶[0042]); measuring a transfer function is a general method for associating phase difference and/or sound intensity difference with frequency and sound source direction; a transfer function is generated through measurement of impulse responses; determined spectra are divided into multiple frequency sub-bands and a phase difference ΔΦ(fi) of each sub-band fi is obtained; spectra (transfer functions) Sp1(f), Sp2(f) of each frequency f corresponding to the impulse response are obtained, and a phase difference ΔΦ(fi) and sound intensity difference Δρ(θ,f) are obtained from the transfer function Sp1(f), Sp2(f) (“on the basis of 
“execute a process according to the reliability” – a task (“a process”) may be performed as indicated by the content of the speech (¶[0034]); each of the values of the masks that are generated in a mask generation unit is applied to the features of the input signal to be used in the speech recognition (¶[0038]); here, “execute a process” is a task that may be performed as indicated by the content of the speech by speech recognition; that is, if a reliability of speech as indicated by a value of a mask is low, then a task performed by speech recognition is not performed, but if a reliability of speech as indicated by a value of a mask is high, then a task is performed by speech recognition; a mask, then, acts to disable a task performed by speech recognition if a reliability of sound source localization is low so that a task is not executed if it cannot be determined to be originating from a direction of a user.
Concerning independent claims 1 and 11 to 12, Nakadai et al. (‘869) discloses “generating the reliability”, but omits the limitations of “wherein generating the reliability includes searching for the acquired voice only in a direction of the particular position relative to the plurality of microphones and using an evaluation function based on eigenvalue decomposition”.  Here, Nakadai et al. (‘869) discloses that mask generation can use information from a plurality of sound source separation methods.  (¶[0096])  However, Nakadai et al. (‘869) does not disclose using eigenvalue decomposition as one of those methods, and does not clearly provide that there is some limited search for a direction of voice relative to a position of microphones.  The Specification, ¶[0037], describes this as a search in all directions is not performed, but only a direction of a 
Concerning independent claims 1 and 11 to 12, Nakadai et al. (‘129) teaches a sound source separating device that collects sound signals using a plurality of microphones and a sound source localization unit configured to localize a sound source.  (Abstract)  Nakadai et al. (‘129) states that sound source localizing unit 14 estimates a sound source direction using transfer functions, and may calculate the sound source directions using a method of generalized eigenvalue decomposition (GEVD-MUSIC) (“using an evaluation function based on eigenvalue decomposition”).  (¶[0065] - ¶[0066]: Figure 2)  Estimation of a sound source localization using a MUSIC method calculates a correlation matrix R(ω), eigenvalues λi(ω), and eigenvectors ei(ω) that satisfy Equation (2): R(ω) = E(ω) Λ(ω) E-1(ω), where E(ω) is an N x N matrix of eigenvectors ei(ω) and Λ(ω) is an N x N diagonal matrix having eigenvalues λi(ω).  (¶[0083] - ¶[0087]; Figure 2)  Equation (2): R(ω) = E(ω) Λ(ω) E-1(ω), then, represents an “eigenvalue decomposition” of matrix R(ω) using eigenvalues λi(ω) and eigenvectors ei(ω).  Compare Wikipedia, “Eigendecomposition of a matrix”, where eigendecomposition is a factorization of a matrix into its eigenvalues and eigenvectors, and Specification, ¶[0031].  Moreover, Nakadai et al. (‘129) teaches the limitations of “searching for the acquired voice only in a direction of the predetermined position relative to the plurality of microphones” because microphones 101-1 to 101-4 are associated with sound-source localizing transfer functions of a driver seat source orientation and a passenger seat source φi (ω) from microphones 101 are stored in sound source information storage unit 13 to a predetermined position at a predetermined angle in a direction for each predetermined angle and for each predetermined position (“in a direction of the predetermined position”).  (¶[0059] - ¶[0061]: Figures 1 and 3)  Sound source separating unit 15 reads sound-source separating transfer functions corresponding to the number of source sound directions and positions of separation targets which are stored in sound source information storage unit 13.  Subsequently, sound source localizing unit 14 performs estimation of the sound source directions on the basis of the sound-source-localizing transfer functions read from sound source information storage unit 13, where sound-source-separating transfer functions correspond to directions and positions of separation targets.  (¶[0075] - ¶[0080]: Figure 7)  Nakadai et al. (‘129), then, does not perform an estimation of a sound source direction from possible directions, but only estimates a sound source localization based on known positions of a driver seat and a passenger seat.  An objective is to provide improved sound source separation performance that decreases time for a separation matrix to converge and increases the stability of the separation matrix.  (¶[0012] - ¶[0013])  It would have been obvious to one having ordinary skill in the art to evaluate a sound source localization based on eigenvalue decomposition only in directions of predetermined positions relative to a plurality of microphones as taught by Nakadai et al. (‘129) with a speech recognition apparatus that provides a mask according to a reliability of separation results in Nakadai et al. (‘869) for a purpose of improving performance of sound source separation by increasing stability of a separation matrix.

Concerning claim 2, Nakadai et al. (‘869) discloses a pair of microphones 16a, 16b for collecting speech from a sound source (“the voice acquisition section includes a plurality of microphones”) (¶[0033] - ¶[0036]: Figure 1); localization of a sound source is performed using a method that includes a transfer function; sound source separation is performed using a phase difference ΔΦ; a mask generation unit 25 generates a value of a mask depending on whether the result of the separation by sound source separation unit 23 is reliable or not (“the reliability generation section generates the reliability on a basis of a phase difference of the voice acquired by the plurality of microphones”) (¶[0037] - ¶[0038]: Figure 2); measuring a transfer function is a general method for associating phase difference and/or sound intensity difference with frequency and sound source direction (“a phase difference of the voice acquired by the plurality of microphones as the predetermined transfer characteristic”); a transfer function is generated through measurement of impulse responses; determined spectra are divided into multiple frequency sub-bands and a phase difference ΔΦ(fi) of each sub-band fi is obtained; spectra (transfer functions) Sp1(f), Sp2(f) of each frequency f corresponding to the impulse response are obtained, and a phase difference ΔΦ(fi) and sound intensity difference Δρ(θ,f) are obtained from the transfer function Sp1(f), Sp2(f) (¶[0063] - ¶[0066]); sound source separation is performed using a phase difference based on a transfer function (¶[0097] - ¶[0101]).  The reliability, then is calculated from a transfer function (“the predetermined transfer characteristic”), and a transfer function associates a phase difference with a sound source direction. 
Nakadai et al. (‘129) teaches a sound collecting unit 11 includes a plurality of microphones 101-1 to 101-4, where microphones 101-1 and 101-2 are disposed to face driver seat 21 and microphones 101-3 and 101-4 are disposed to face passenger seat 22.  (¶[0053]: Figure 1)  Microphones 101-1 and 101-2, then, are “arranged in a vicinity of the predetermined position”, where this predetermined position is the driver’s seat, and microphones 101-3 and 101-4 are “arranged in a vicinity of the predetermined position”, where this predetermined position is the passenger’s seat.  Broadly, microphones 101-1 and 101-2 are “one pair of the plurality of microphones” and microphones 101-3 and 101-4 are “one pair of the plurality of microphones”, where these pairs of microphones are “arranged at the predetermined position in an opposed manner to each other.”  That is, microphones 101-1 and 101-2 face the driver and microphones 101-3 and 101-4 face the passenger, so that microphones 101-1 and 101-2 are in “an opposed manner” to microphones 101-3 and 101-4 in Figure 1, where they face in ‘opposed’ directions.
Concerning claim 5, Nakadai et al. (‘869) discloses that measuring a transfer function is a general method for associating phase difference and/or sound intensity difference with frequency and sound source direction; a transfer function is generated through measurement of impulse responses; an FFT is used to perform frequency analysis upon the sound signal to determine spectra S1(f), S2(f); determined spectra are divided into multiple frequency sub-bands and a phase difference ΔΦ(fi) of each sub-band fi is obtained; spectra (transfer functions) Sp1(f), Sp2(f) of each frequency f corresponding to the impulse response are obtained, and a phase difference ΔΦ(fi) and sound intensity difference Δρ(θ,f) are obtained from the transfer function Sp1(f), Sp2(f) i.e., comparing an amplitude spectrum between two speakers, i.e., a wearer and a non-wearer.  Nakadai et al. (‘869) equivalently discloses that a reliability of sound source localization is determined “on a basis of an acoustic characteristic of the voice acquired by the voice acquisition section as the predetermined transfer characteristic” because a transfer function uses spectra Sp1(f), Sp2(f) to determine a sound source direction.  Here, “an acoustic characteristic” could be construed in various ways, e.g., a spectrum, an impulse response, or a value of a mel frequency analysis, but at least spectra Sp1(f), Sp2(f) appear to be equivalent to the embodiment of Applicants’ Figure 6.
Concerning claim 10, Nakadai et al. (‘869) discloses that a task may be performed as indicated by the content of the speech (¶[0034]); each of the values of the masks that are generated in a mask generation unit is applied to the features of the input signal to be used in the speech recognition (¶[0038]).  Generally, Nakadai et al. (‘869) discloses that if sound source localization is determined to be reliable (“in a case in which the voice is uttered from the particular position”), then a task corresponding to speech recognition is performed.  Implicitly, performing speech recognition to execute a task “executes a predetermined command” (“the processing section executes a predetermined command”).  


s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Nakadai et al. (U.S. Patent Publication 2016/0372129) as applied to claim 1 above, and further in view of Buck et al. (U.S. Patent Publication 2007/0038444).
Concerning claim 6, Nakadai et al. (‘869) does not expressly disclose a capability to “perform a notification according to a reliability”.  That is, Nakadai et al. (‘869) generates a mask value according to a reliability of separation results, but does not expressly disclose that this reliability is communicated to a user as “a notification”.  Still, Applicants’ claim language does not expressly require that a notification must be communicated to a user, so this limitation could be construed to be met by Nakadai et al. (‘869), even if “a notification” is generated only for a voice recognition apparatus.  However, even if this “notification” is omitted by Nakadai et al. (‘869), it is taught by Buck et al.  Generally, Buck et al. teaches a similar system to Nakadai et al. (‘869), where a localization detector may be configured to calculate a confidence value relating to a positional accuracy of a localization of a speaker (“a reliability indicating a degree in which the acquired voice is uttered from a particular position”).  (¶[0011])  A system for automatically adjusting an adjustable element may include a microphone array 4, a localization or position detector 6, and a controller 7.  (¶[0025]: Figure 1)  Due to the directional nature of microphones and their orientation within microphone array 4, sounds emanating from different places in cabin 1 will reach the various microphones at different times.  Localization detector 6 uses the differences in sound transit times detected by the various microphones to accurately determine the position, or localize the sources of the sounds.  (¶[0030]: Figure 2)  The system is capable of responding to Buck et al. in a speech recognition apparatus to determine a reliability of sound source localization of Nakadai et al. (‘869) for a purpose of providing a safer and easier adjustment mechanism for adjusting elements associated with a vehicle.

Buck et al. teaches that if a confidence value is below a predetermined confidence threshold, meaning that the position of a speaker could not be determined with sufficient confidence, a localization detector may transmit a localization failure signal to a speech recognition system; in this case, a speech recognition system may be configured to output a prompt to “Repeat Command” to a speaker to elicit another command from the speaker (¶[0011]); if a localization means is not able to localize the speaker with satisfying accuracy, it may output a failure signal to a speech recognition system; the speech dialog system may then output the repeat command prompt; a speech dialog system may ask a speaker to repeat the command by a synthesized utterance, “Please repeat” (¶[0042]); a localization detector may fail to accurately determine the position of the driver; in this case, a localization means may send a failure signal to a speech dialog system, and a speech dialog system may be configured to respond to a failure by outputting a prompt to “Repeat command” (¶[0047]: Figure 4).  Here, a failure signal to “Repeat command” is “the notification that it is impossible to determine whether or not the voice is uttered from the particular position.”  A failure to accurately perform localization is a determination that it is “impossible to determine whether or not the voice is uttered from the particular position.” 

Claims 6 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Nakadai et al. (U.S. Patent Publication 2016/0372129) as applied to claim 1 above, and further in view of Hamilton et al. (U.S. Patent No. 8,438,023).
Nakadai et al. (‘869) does not expressly disclose a capability to “perform a notification according to a reliability”.  That is, Nakadai et al. (‘869) generates a mask value according to a reliability of separation results, but does not expressly disclose that this reliability is communicated to a user as “a notification”.  Still, Applicants’ claim language does not expressly require that a notification must be communicated to a user, so this limitation could be construed to be met by Nakadai et al. (‘869), even if “a notification” is generated only for a voice recognition apparatus.  However, even if this “notification” is omitted by Nakadai et al. (‘869), it is taught by Hamilton et al.  Generally, Hamilton et al. teaches notifying a user of a likelihood of successful recognition in an environment of a voice recognition application, and triggering a notification indicating the likelihood.  (Abstract)  A device determines a likelihood of successful voice recognition by a comparison.  A comparison may determine a likelihood of successful recognition in an environment is low, or a comparison may determine a likelihood of successful recognition in the environment is high.  A device triggers a notification indicating a likelihood of successful recognition in the environment after a voice command is received from a user.  The notification may be a visual notification, e.g., a graphic, a message, or a blinking light.  Alternatively, a notification may be an audible notification, e.g., an alarm, a sound clip, or message, or a tactile notification, e.g., a vibration.  (Column 5, Lines 28 to Column 6, Line 6: Figure 1: Steps 106 to 108)  An objective is to address a circumstance when an environment includes ambient or background noise that may preclude successful voice recognition, where it may be desirable for the device to notify the user that voice recognition should or should not be used.  (Column 2, Lines 28 to 35)  It would have been obvious to one Hamilton et al. in a speech recognition apparatus to determine a reliability of sound source localization of Nakadai et al. (‘869) for a purpose of enabling a user to know if voice recognition should or should not be used to perform a task. 
Concerning claim 7, Hamilton et al. teaches a textual notification indicating that a likelihood of successful recognition is high.  (Column 8, Lines 25 to 34: Figure 3A)  Similarly, Figure 3C illustrates a textual notification that a likelihood of successful recognition is low.  (Column 9, Lines 5 to 22: Figure 3C)  Hamilton et al., then, expressly teaches “the notification indicating whether or not the voice” is likely to be successfully recognized.  

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Nakadai et al. (U.S. Patent Publication 2016/0372129) as applied to claim 1 above, and further in view of Cutler et al. (U.S. Patent Publication 2018/0286431).
Concerning claim 6, Nakadai et al. (‘869) does not expressly disclose a capability to “perform a notification according to a reliability”.  That is, Nakadai et al. (‘869) generates a mask value according to a reliability of separation results, but does not expressly disclose that this reliability is communicated to a user as “a notification”.  Still, Applicants’ claim language does not expressly require that a notification must be communicated to a user, so this limitation could be construed to be met by Nakadai et al. (‘869), even if “a notification” is generated only for a voice recognition apparatus.  Nakadai et al. (‘869), it is taught by Cutler et al.  Generally, Cutler et al. teaches a human interface device that includes an accessory device that captures audio signals, where a user may have one or more microphone booms positioned away from the user’s mouth, which could lead to difficulty in capturing audio signals.  An accessory device may be configured to detect this and notify a user (“the processing circuitry is configured to perform a notification”).  (¶[0008])  An accessory human interface device (HID) 106 may be a headset that comprises a headset mounting structure comprising a housing and components.  (¶[0030]: Figure 1)  An accessory HID 106 may capture one or more sound signals, where a user may have one or more microphone booms of an accessory device positioned away from the user’s mouth, which could lead to difficulty in capturing audio/sound signals.  An accessory HID 106 may be configured to detect this and notify a user.  (¶[0038]: Figure 1)  An objective is to improve an accuracy of an accessory device that is subject to false positives when it comes to determining that an audio signal is speech.  (¶[0003] - ¶[0004])  It would have been obvious to one having ordinary skill in the art to provide a notification to adjust a microphone boom as taught by Cutler et al. in a speech recognition apparatus for determining a reliability of sound source localization of Nakadai et al. (‘869) for a purpose of improving an accuracy of an accessory device that is subject to false positives in determining that an audio signal is speech.
Concerning claim 9, Cutler et al. teaches that accessory 106 is configured to detect a position of microphone booms to optimize accuracy in voice activity detection.  If one or more booms are positioned in a first state, e.g., facing upwards and away from a speaking point of a user, accessory HID 106 is configured to provide a notification to e.g., boom is facing upwards and away from a speaking point, and provide an audio notification to a user to adjust one or more of the microphone booms.  (¶[0052]: Figure 1)  Cutler et al., then, teaches “the processing execution section performs the notification regarding a wearing position” when it notifies a user to adjust a microphone boom.  Here, a headset is an accessory that is ‘worn’ on the head of a user, and a headset is “a mounting type terminal” because it includes a headset mounting structure.  

Response to Arguments
Applicants’ arguments filed 21 December 2021 have been considered but are moot in view of new grounds of rejection as necessitated by amendment. 
Applicants amend independent claims 1 and 11 to 12 to set forth a new limitation directed to “using an evaluation function based on eigenvalue decomposition” and present arguments against the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Nakadai et al. (U.S. Patent Publication 2008/0167869) and Hyun (U.S. Patent Publication 2012/0163624).  Generally, Applicants’ argument is that Nakadai et al. and Hyun fail to teach this new limitation of “generating a reliability using an evaluation function based on eigenvalue decomposition”.  Moreover, Applicants argue that Nakadai et al. (‘869) does not meet the limitation of searching only in a direction of the predetermined position, as this reference is not limited in this manner.  Additionally, Applicants maintain that Nakadai et al. (‘869) determines a reliability based on a spectrum of the input signal and not on the degree to which the acquired voice is uttered from a predetermined direction.
New grounds of rejection are set forth as directed to independent claims 1 and 11 to 12 being obvious under 35 U.S.C. §103 over Nakadai et al. (U.S. Patent Publication 2008/0167869) in view of Nakadai et al. (U.S. Patent Publication 2016/0372129).  The rejection no longer relies upon Hyun, but is premised instead on Nakadai et al. (‘129).  Rejection of some of the dependent claims continues to rely upon Buck et al. (U.S. Patent Publication 2007/0038444), Hamilton et al. (U.S. Patent No. 8,438,023), and Cutler et al. (U.S. Patent Publication 2018/0286431).  These new grounds of rejection are necessitated by amendment.  
Generally, Nakadai et al. (‘129) teaches the new limitations of “using an evaluation function based on eigenvalue decomposition”.  Specifically, Nakadai et al. (‘129), at ¶[0066], expressly teaches that a sound source localizing unit 14 may use a method of generalized eigenvalue decomposition (GEVD)-MUSIC.  This appears to be described in more detail at ¶[0083] - ¶[0093] of Nakadai et al. (‘129), where a correlation matrix R(ω) is decomposed by its eigenvalues λi(ω) and eigenvectors ei(ω) to satisfy Equation (2): R(ω) = E(ω) Λ(ω) E-1(ω), where E(ω) is an N x N matrix of eigenvectors ei(ω) and Λ(ω) is an N x N diagonal matrix having eigenvalues λi(ω).  Applicants’ can compare this to a definition of “Eigendecomposition of a matrix” from Wikipedia, which is described as a factorization of a matrix into its eigenvalues and eigenvectors.  See also Applicants’ Specification, ¶[0031], which equivalently provides: Rem = λm em, where R is a spatial correlation matrix, em is an eigenvector, and λm is an eigenvalue.  This new limitation, then, appears to be clearly taught by Nakadai et al. (‘129).
Nakadai et al. (‘129) is maintained to teach the limitation of “searching for the acquired voice only in a direction of the predetermined position relative to the plurality of microphones”.  Here, Nakadai et al. (‘129) is restricting a sound source localization algorithm to only consider sound sources that are represented by a position of a driver’s seat and a position of a passenger’s seat relative to microphones 101-1 to 101-4 in Figure 1.  This information as to the position of the driver and the position of the passenger are built into the transfer functions that are stored as source-localizing transfer functions in a sound source information storage unit 13 as illustrated in Figure 3.  That is, Figure 3 illustrates there are two sound sources comprising a driver seat and a passenger seat, and a transfer function is stored corresponding to each microphone 101-1 to 101-4.  Nakadai et al. (‘129) only ‘searches’ for an acquired voice “in a direction of the predetermined position relative to the plurality of microphones” for directions of microphones 101-1 to 101-4 with a position of a driver seat and a position of a passenger seat.  Compare Specification, ¶[0037], which describes searching only in a direction of a wearer as an analysis target based on the fact that a positional relationship between the wearer and the microphone is substantially constant, so that search in all directions is not performed.  Here, Nakadai et al. (‘129) does not have to search for sound in directions out the front windshield or out the side windows because the direction of the sound sources is predetermined to only be from the driver or from the passenger.  Specifically, Nakadai et al. (‘129), ¶[0060] and ¶[0134], uses the term “predetermined position” to refer to the position of the driver seat and the position of the passenger seat.  This is stated to have an advantage of providing more stable convergence and improved sound source separation performance.  

Applicants’ argument is not persuasive as to a spectrum of an input signal being used in Nakadai et al. (‘869).  Firstly, there is nothing in the claim language that excludes a use of a spectrum in sound source localization.  Secondly, Applicants’ Specification, ¶[0028] - ¶[0030], too, describes taking a Fourier transform of an observation signal z(t) to obtain a Fourier spectrum z(fi).  
Applicants’ amendments necessitate these new grounds of rejection, and Applicants’ arguments are not persuasive as directed to new prior art.  This Office Action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Kjems et al., Vilermo et al., Gomez et al., and Helewani et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 2, 2022